J-S60015-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.A., A MINOR,              IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee



APPEAL OF: K.D.A., MOTHER

                                                     No. 1006 EDA 2016


                  Appeal from the Order Entered March 7, 2016
                 In the Court of Common Pleas of Wayne County
                     Civil Division at No(s): CP-64-DP-2-2014


BEFORE: SHOGAN, OTT, and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                       FILED DECEMBER 01, 2016

       Appellant, K.D.A. (“Mother”), appeals from the permanency review

order dated February 24, 2016, and entered on March 7, 2016, changing the

permanency goal for her son, A.A. (“Child”) (born in November of 2009), to

adoption and changing his concurrent goal to subsidized permanent legal

custodian (“SPLC”), pursuant to section 6351 of the Juvenile Act, 42 Pa.C.S.

§ 6301-6365. We affirm.

       We summarize the procedural history of this case as follows.       On

January 17, 2014, Children and Youth Services (“CYS” or the “Agency”) filed

an emergency petition for protective custody regarding Child. The trial court

granted the petition and placed Child in foster care. On January 21, 2014,
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S60015-16


CYS filed a petition for shelter care, which the trial court also granted. On

February 19, 2014, the trial court adjudicated Child dependent pursuant to

42 Pa.C.S. § 6302(1). The trial court then held permanency review hearings

on March 31, 2014, June 25, 2014, and September 2, 2014. In an order on

September 11, 2014, the trial court found aggravated circumstances as to

Child’s father, M.S. (“Father”). The trial court held subsequent permanency

review hearings on November 25, 2014, February 4, 2015, March 18, 2015,

and July 27, 2015.    On July 27, 2015, the trial court suspended Child’s

visitation with Mother and W.A. (“Maternal Grandfather”) until a therapist

could introduce Child to Father.       Thereafter, the trial court held a

permanency review hearing on September 15, 2015.          On December 10,

2015, Child’s guardian ad litem (“GAL”) filed a motion for the appointment of

legal counsel for Child, and the trial court appointed Attorney Michael

Lehutsky as counsel for Child.

     The trial court held a permanency review hearing on February 23,

2016. At the hearing, CYS presented the testimony of its Assistant Director,

Amy Bass. Mother testified on her own behalf and presented the testimony

of Maternal Grandfather. Father testified on his own behalf and presented

the testimony of his mother, D.S. (“Paternal Grandmother”).

     In an order dated February 24, 2016, and entered on March 7, 2016,

the trial court changed Child’s permanency goal to adoption, and his

concurrent goal to SPLC. On March 28, 2016, Mother filed a timely notice of


                                    -2-
J-S60015-16


appeal and concise statement of errors complained of on appeal, along with

a concise statement, pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). Initially,

the trial court failed to file an opinion with its order and/or a Pa.R.A.P.

1925(a) opinion.      On September 12, 2016, this Court entered a judgment

order directing the trial court to provide an analysis of the factors under

section 6351(f) and (f.1) of the Juvenile Act, within thirty days.            In

compliance with this Court’s judgment order, on October 17, 2016, this

Court received a supplemental record that included the trial court’s

“Amended Statement of Reasons Opinion” filed on October 11, 2016, setting

forth its analysis of the factors in 42 Pa.C.S. § 6351(f) and (f.1) as applied

to the evidence in this case.1 This matter is now ripe for our disposition.

       Mother presents the following issue for our review:

       Whether the trial court below erred as a matter of law and/or
       abused its discretion in Ordering a Goal Change from
       Reunification to Adoption after first having suspended Mother’s
       visitation with (A.A.) seven (7) months earlier?

Mother’s Brief at 5.

       Mother argues that the trial court erred in first suspending her

visitation with Child on July 27, 2015, and then, after barring her from

contact with Child, approving CYS’s request for a goal change from

____________________________________________


1
   We note the trial court opinion of October 11, 2016, contains apparent
clerical errors in several places by indicating the date of the permanency
hearing was February 24, 2016, rather than the correct date of February 23,
2016.



                                           -3-
J-S60015-16


reunification to adoption.   Mother’s Brief at 9.   Mother concedes that her

record of compliance in this case may have been poor, but she contends that

the trial court’s July 27, 2015 order is unsupported.       Id. at 13.   Mother

posits that the trial court could have suspended Father’s visitation, and

provided more time for Mother to improve her parenting skills and show the

effect of her rehabilitation and her “re-found” ability to care for Child. Id. at

15.   Accordingly, Mother contends that the trial court erred in first

suspending her visitation in July of 2015, and then, after seven months of

allowing CYS to stand between Child and Mother, changing Child’s

permanency goal to adoption. Id. at 15-17.

      The Pennsylvania Supreme Court recently set forth our standard of

review in a dependency case as follows:

      “The standard of review in dependency cases requires an
      appellate court to accept findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the
      lower court’s inferences or conclusions of law.” In re R.J.T.,
      608 Pa. 9, 9 A.3d 1179, 1190 (Pa. 2010). We review for abuse
      of discretion[.]

In Interest of: L.Z., A Minor Child, 111 A.3d 1164, 1174 (Pa. 2015).

Regarding the definition of an abuse of discretion, our Supreme Court has

instructed the following:

         As has been often stated, an abuse of discretion does not
         result merely because the reviewing court might have
         reached a different conclusion. Instead, a decision may be
         reversed for an abuse of discretion only upon
         demonstration of manifest unreasonableness, partiality,
         prejudice, bias, or ill-will.


                                      -4-
J-S60015-16


In re Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012) (citations omitted).

      Section 6302 of the Juvenile Act sets forth definitions for various

words and phrases and defines a “dependent child,” in relevant part, as

follows:

      [a] child who:

      (1) is without proper parental care or control, subsistence,
      education as required by law, or other care or control necessary
      for his physical, mental, or emotional health, or morals. A
      determination that there is a lack of proper parental care or
      control may be based upon evidence of conduct by the parent,
      guardian or other custodian that places the health, safety or
      welfare of the child at risk[.]

42 Pa.C.S. § 6302. In In re G., T., 845 A.2d 870 (Pa. Super. 2004), this

Court clarified the definition of “dependent child” as follows:

      The question of whether a child is lacking proper parental care or
      control so as to be a dependent child encompasses two discrete
      questions: whether the child presently is without proper parental
      care and control, and if so, whether such care and control are
      immediately available.

Id. at 872 (internal quotations and citations omitted). Additionally, we note

that “[t]he burden of proof in a dependency proceeding is on the petitioner

to demonstrate by clear and convincing evidence that a child meets that

statutory definition of dependency.” Id.

      With regard to the disposition of a dependent child, in In re D.A., 801
A.2d 614 (Pa. Super. 2002) (en banc), this Court explained the following:

      [A] court is empowered by 42 Pa.C.S. § 6341(a) and (c) to make
      a finding that a child is dependent if the child meets the
      statutory definition by clear and convincing evidence. If the
      court finds that the child is dependent, then the court may make

                                      -5-
J-S60015-16


      an appropriate disposition of the child to protect the child’s
      physical, mental and moral welfare, including allowing the child
      to remain with the parents subject to supervision, transferring
      temporary legal custody to a relative or public agency, or
      transferring custody to the juvenile court of another state. 42
      Pa.C.S. § 6351(a).

Id. at 617.

      When considering a petition for goal change for a dependent child, the

trial court considers:

      the continuing necessity for and appropriateness of the
      placement; the extent of compliance with the service plan
      developed for the child; the extent of progress made towards
      alleviating the circumstances which necessitated the original
      placement; the appropriateness and feasibility of the current
      placement goal for the child; and, a likely date by which the goal
      for the child might be achieved.

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (citing 42 Pa.C.S.

§ 6351(f)).

      Regarding the disposition of a dependent child, section 6351(e), (f),

(f.1), and (g) of the Juvenile Act provides the trial court with the criteria for

its permanency plan for the subject child. Pursuant to those subsections of

the Juvenile Act, the trial court is to determine the disposition that is best

suited to the safety, protection and physical, mental and moral welfare of

the child.

      Section 6351(e) of the Juvenile Act provides, in pertinent part, as

follows:

      (e) Permanency hearings.-




                                      -6-
J-S60015-16


      (1) [t]he court shall conduct a permanency hearing for the
      purpose of determining or reviewing the permanency plan of the
      child, the date by which the goal of permanency for the child
      might be achieved and whether placement continues to be best
      suited to the safety, protection and physical, mental and moral
      welfare of the child. In any permanency hearing held with
      respect to the child, the court shall consult with the child
      regarding the child’s permanency plan in a manner appropriate
      to the child's age and maturity. . . .

      (2) If the county agency or the child’s attorney alleges the
      existence of circumstances and the court determines that
      the child has been adjudicated dependent, the court shall
      then determine if aggravated circumstances exist. If the
      court finds from clear and convincing evidence that
      aggravated circumstances exist, the court shall determine
      whether or not reasonable efforts to prevent or eliminate
      the need for removing the child from the child’s parent,
      guardian or custodian or to preserve and reunify the
      family shall be made or continue to be made and schedule
      a hearing as provided in paragraph (3).

42 Pa.C.S. § 6351(e)(1), (2) (emphasis added).

      Section 6351(f) of the Juvenile Act prescribes the following pertinent

inquiry for the reviewing court:

      (f) Matters to be determined at permanency hearing.-

          At each permanency hearing, a court shall determine all of
      the following:

            (1) The      continuing     necessity      for    and
            appropriateness of the placement.

            (2) The appropriateness, feasibility and extent of
            compliance with the permanency plan developed for
            the child.

            (3) The extent of progress made toward alleviating
            the circumstances which necessitated the original
            placement.


                                     -7-
J-S60015-16


          (4) The appropriateness and feasibility of the
          current placement goal for the child.

          (5) The likely date by which the placement goal for
          the child might be achieved.

          (5.1) Whether reasonable efforts were made to
          finalize the permanency plan in effect.

          (6)     Whether the child is safe.

          (7) If the child has been placed outside the
          Commonwealth, whether the placement continues to
          be best suited to the safety, protection and physical,
          mental and moral welfare of the child.

                                    * * *

          (9) If the child has been in placement for at least 15
          of the last 22 months or the court has determined
          that aggravated circumstances exist and that
          reasonable efforts to prevent or eliminate the need
          to remove the child from the child’s parent, guardian
          or custodian or to preserve and reunify the family
          need not be made or continue to be made, whether
          the county agency has filed or sought to join a
          petition to terminate parental rights and to identify,
          recruit, process and approve a qualified family to
          adopt the child unless:

                (i) the child is being cared for by a relative
                best suited to the physical, mental and moral
                welfare of the child;

                (ii) the county agency has documented a
                compelling reason for determining that filing a
                petition to terminate parental rights would
                not serve the needs and welfare of the child;
                or

                (iii) the child’s family has not been provided
                with necessary services to achieve the safe
                return to the child’s parent, guardian or



                                     -8-
J-S60015-16


              custodian within the time frames set forth in
              the permanency plan.

                                  * * *

     (f.1)    Additional    determination.-     Based      upon   the
     determinations made under subsection (f) and all relevant
     evidence presented at the hearing, the court shall determine one
     of the following:

          (1) If and when the child will be returned to the
          child’s parent, guardian or custodian in cases where
          the return of the child is best suited to the safety,
          protection and physical, mental and moral welfare of
          the child.

          (2) If and when the child will be placed for adoption,
          and the county agency will file for termination of
          parental rights in cases where return to the child’s
          parent, guardian or custodian is not best suited to
          the safety, protection and physical, mental and
          moral welfare of the child.

          (3) If and when the child will be placed with a legal
          custodian in cases where return to the child’s parent,
          guardian or custodian or being placed for adoption is
          not best suited to the safety, protection and physical,
          mental and moral welfare of the child.

          (4) If and when the child will be placed with a fit
          and willing relative in cases where return to the
          child’s parent, guardian or custodian, being placed
          for adoption or being placed with a legal custodian is
          not best suited to the safety, protection and physical,
          mental and moral welfare of the child.

          (5) If and when the child will be placed in another
          living arrangement intended to be permanent in
          nature which is approved by the court in cases where
          the county agency has documented a compelling
          reason that it would not be best suited to the safety,
          protection and physical, mental and moral welfare of
          the child to be returned to the child’s parent,
          guardian or custodian, to be placed for adoption, to

                                   -9-
J-S60015-16


           be placed with a legal custodian or to be placed with
           a fit and wiling relative.

     (f.2) Evidence.- Evidence of conduct by the parent that places
     the health, safety or welfare of the child at risk, including
     evidence of the use of alcohol or a controlled substance that
     places the health, safety or welfare of the child at risk, shall be
     presented to the court by the county agency or any other party
     at any disposition or permanency hearing whether or not the
     conduct was the basis for the determination of dependency.

     (g) Court order.- On the basis of the determination made
     under subsection (f.1), the court shall order the
     continuation, modification or termination of placement or
     other disposition which is best suited to the safety,
     protection and physical, mental and moral welfare of the
     child.

                                   * * *

42 Pa.C.S. § 6351 (emphasis added).

     In addition, on the issue of a placement goal change, this Court has

stated:

     When a child is adjudicated dependent, the child’s proper
     placement turns on what is in the child’s best interest, not on
     what the parent wants or which goals the parent has achieved.
     See In re Sweeney, 393 Pa. Super. 437, 574 A.2d 690, 691
     (1990) (noting that “[o]nce a child is adjudicated dependent . . .
     the issues of custody and continuation of foster care are
     determined by the child’s best interests”). Moreover, although
     preserving the unity of the family is a purpose of [the Juvenile
     Act], another purpose is to “provide for the care, protection,
     safety, and wholesome mental and physical development of
     children coming within the provisions of this chapter.”        42
     Pa.C.S. § 6301(b)(1.1). Indeed, “[t]he relationship of parent
     and child is a status and not a property right, and one in which
     the state has an interest to protect the best interest of the
     child.” In re E.F.V., 315 Pa. Super. 246, 461 A.2d 1263, 1267
     (1983) (citation omitted).

In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006).

                                   - 10 -
J-S60015-16


      Our painstaking review of the record reflects the following evidence,

which supports the trial court’s determination of a goal change to adoption in

this matter. At the February 23, 2016 hearing, Ms. Bass testified that Child

was presently six years old and had been in placement since he was four

years old.   N.T., 2/23/16, at 6.   Mother did not provide her permanent

address, which is in New Jersey, until September 2, 2014, following a

permanency review hearing. Id. Father initially provided an address in Glen

Burnie, Maryland, but, on February 9, 2016, Father provided an address in

Baltimore, Maryland. Id. at 7. Ms. Bass explained that CYS had requested

Father’s address since the December 28, 2015 denial of an Interstate

Compact for the Placement of Children (“ICPC”) application as to Father. Id.

      Ms. Bass further testified that on January 17, 2014, CYS received a

telephone call from New Jersey Department of Youth and Family Services

(“DYFS”) informing CYS that Child was in New Jersey at the home of

Maternal Grandfather. N.T., 2/23/16, at 7. Ms. Bass indicated that, before

CYS could investigate the report, an incident occurred involving Child’s

maternal aunt, D.A. (“Maternal Aunt”), and Child in New Jersey. Id. at 7-8.

Mother alleged that Maternal Aunt had kidnapped Child. Id. at 8. The police

became involved, and New Jersey’s DYFS reported that Child was safe that

night. Id. at 8. CYS obtained the order for protective custody and went to

Maternal Aunt’s home to retrieve Child. Id. Maternal Aunt was under the

influence of several substances, and Child was in a car with three other


                                    - 11 -
J-S60015-16


women who were about to leave the premises when the police apprehended

them. At the time of this incident, CYS knew Father’s identity, but paternity

had not yet been established. Id. In 2014, CYS had asked Father to take a

paternity test, to which he submitted in December of 2014 or January of

2015. Id. at 8-9.

        Child is currently placed at the home of B.H. and R.M. (“Foster

Parents”) in Waymart, Pennsylvania.      N.T., 2/23/16, at 9.   Child is doing

very well and participates in all family activities. Id. Child has a consistent

routine and sleeps and eats well.      Id.   However, within the six to eight

months prior to the February 2016 hearing, Child began having emotional

outbursts, had behavioral problems, was crying, and had regressed. Id. at

9-10.    Child’s regression was a concern to CYS.      Id. at 10.    Ms. Bass

testified that Child is in the least restrictive placement that meets his needs

at this time. Id. CYS believes that there is a continuing necessity for Child’s

placement, the placement is appropriate, and Child is safe in his placement

setting. Id.

        Ms. Bass testified that, in regards to the “reasonable and prudent

parents’ standard,” Child is in an out-of-home placement that allows [him]

to benefit.    N.T., 2/23/16, at 10.   CYS believes that Foster Parents are

following the “reasonable and prudent parents” standard, because they have

both been trained in that standard. Id. at 10-11. Child told Ms. Bass that

he participates in regular, ongoing opportunities to engage in appropriate


                                    - 12 -
J-S60015-16


activities, including fishing, bicycling, sledding, going to Foster Parents’ barn,

and learning to maneuver a new family-owned drone. Id. at 11. Child does

not face any barriers in participating in those activities. Id.

      The visitation for both Mother and Father had previously been

suspended by court order at the time of the February 23, 2016 hearing.

N.T., 2/23/16, at 11. At the initial time of Child’s placement, Mother was

offered bi-weekly visitation, but she did not want that type of visitation. Id.

After CYS scheduled bi-weekly visitation more regularly, Mother had

inconsistent attendance with the visitation. Id. Father denied paternity for

one year. Id.

      In March of 2015, CYS sought a goal change at a permanency review

hearing, and the trial court denied the request.         N.T., 2/23/16, at 12.

Mother’s bi-weekly, supervised visits continued at the Agency office, and

Father was to begin a reunification plan that would include visitation.       Id.

Prior to the suspension of the parents’ visitation, neither parent had ever

progressed to unsupervised visitation. Id. Initially, Father had three visits

in a therapeutic setting and later progressed to supervised visitation at the

Agency office. Id.

      Child had not seen Mother since July of 2015. N.T., 2/23/16, at 12.

Child last saw Father in December of 2015. Id. at 12-13. Ms. Bass testified

that CYS was seeking a change to the visitation and that CYS wanted to

have the goal changed to adoption.        Id.   CYS sought to consult with a


                                     - 13 -
J-S60015-16


therapist as to closure visitation, and for the visitation schedule to be vested

in the entire treatment team, if the goal change to adoption was granted.

Id. at 13.

      Ms. Bass testified that, at the time of initial placement, Child was in

pre-school. N.T., 2/23/16, at 13. He was likewise in school at the time of

the hearing. Id. At the time of initial placement, Child was behind his age

group in typical behaviors for a four-year-old.    Id.   He could not identify

colors, did not know his numbers or the alphabet, had speech delays, and

could not count past three.    Id.   Child then became involved in an “early

intervention” program, and he exhibited success and was ready to begin

kindergarten in a regular classroom on time. Id. at 14. He progressed very

well in school and enjoyed it. Id. Child was eager to learn, and he was a

model student. Id. He was not involved in special education. Id. Child’s

report card reflected at least satisfactory proficiency, and one “N” for “needs

improvement” in holding his pencil.       Id. at 14.     As of the hearing on

February 23, 2016, Child had exceeded the expectations for fluency and

reading for an end-of-year kindergarten student. Id. at 15.

      Child was participating in counseling.    N.T., 2/23/16, at 15.    At the

time of his initial placement, he did not have a counseling requirement, but,

with the need to introduce Father, counseling became necessary because

Child had not known Father. Id. Although Child had seen Father while he

was a baby, he was unaware of him. Id. As a result of the requirement for


                                     - 14 -
J-S60015-16


reunification, CYS initiated therapy.         Id.   Child’s therapy was through

Friendship House, and began with Child’s individual sessions with Kim

Osbourne. Id. Ms. Osbourne also had a few individual sessions with Father,

and then she had three joint sessions with Child and Father. Id. After the

joint sessions, Child continued individual therapy with Ms. Osbourne.       Id.

When Ms. Osbourne left Friendship House, CYS requested a subsequent

therapist, Gloria Bluett, through the Aaron Center in Dickson City. Id. at 16.

Child’s counseling with Ms. Bluett began in January of 2016, and was going

well, but he was still building a rapport with her. Id. Ms. Bluett was waiting

for the outcome of the hearing to know what direction/goals to set.         Id.

With regard to the progress of counseling, CYS had seen a marked change in

Child, who looked forward to going to this counseling and eagerly would get

in the car and attend without incident. Id.

      Child was healthy but on multiple medications for allergies and

asthma. N.T., 2/23/16, at 16-17. When Child came into placement, he did

not have any medications for either asthma or allergies, and he had not seen

a dentist. Id. at 17. CYS arranged for Child to see an allergist. Id. He had

the allergen prick tests and, by process of elimination and ruling in, medical

professionals have been able to identify Child’s allergies.     Id.   Child sees

Highland Physicians as his primary care provider. Id. at 17. A dentist filled

eight cavities in Child’s teeth. Id. at 18.




                                     - 15 -
J-S60015-16


      CYS identified Child’s extended family and attempted to contact

multiple family members by letter.       N.T., 2/23/16, at 18.      CYS has

determined that additional family finding efforts no longer serve Child’s best

interest. Id. CYS developed a permanency plan for Child, dated February 1,

2014, which is appropriate and feasible. Id. at 19. Ms. Bass testified that

Child was in substantial compliance with his objectives of the plan: obtaining

and maintain good health and consistency of care; attending medical

appointments; having his needs met; and attending age appropriate services

and programs to prepare him for success in kindergarten.       Id. at 19-20.

Ms. Bass testified that Child had made full progress in alleviating the

circumstances of his original placement. Id.

      Mother’s objectives were to provide CYS with her address; become and

remain a law-abiding citizen; remain clean and sober; attend a drug and

alcohol evaluation, and follow all recommendations; attend counseling and

Narcotics Anonymous; and submit to and test negative on random urine

screens. N.T., 2/23/16, at 20. Mother was also to attend a parent fitness

evaluation and follow all recommendations; maintain a safe and stable living

environment; obtain and maintain steady employment; comply with court

orders and recommendations; and establish her state residency. Id. at 20-

21.   Additionally, Mother was to ensure that Child received and attended

programs to be successful in school; attend his medical appointments and

follow through with providers; not allow individuals under the influence of


                                    - 16 -
J-S60015-16


illegal substances or alcohol or who are inappropriate to care for Child; and

to ensure that Child’s needs are met, i.e., hygiene, sleeping, and clothing.

Id.   On June 11, 2015, additional objectives for Mother were added:

complying with rules and recommendations of the inpatient rehabilitation

Mother was attending, and to cooperate with probation. Id. at 21.

      At each of the permanency review hearings, the trial court found that

Mother had failed to comply with CYS recommendations. At the hearing on

July 27, 2015, on a motion to amend visits, the trial court did not address

Mother’s compliance, and her visits were suspended at the hearing. At the

permanency hearing on September 15, 2015, the trial court found Mother’s

compliance was minimal.     N.T., 2/23/16, at 21.      Ms. Bass testified that

Mother’s compliance was minimal as of February 23, 2016. Id. at 22.

      Mother   completed   an   inpatient   rehabilitation   program    prior   to

September 15, 2015, and had begun intensive outpatient rehabilitation, but

dropped out. N.T., 2/23/16, at 22. Mother attended forty-nine meetings in

the 162 days since the previous hearing, for a 22% attendance rate, with

two and three meetings sometimes held on the same day.            Id.    Mother

submitted reports on urine screens, which were negative. Id. However, the

screens were non-random (Mother could decide when to voluntarily provide

the screen).    Id.    Mother’s urine tested positive for morphine on

February 23, 2016, the day of the hearing in this case. Id.




                                   - 17 -
J-S60015-16


      On November 13, 2014, Mother refused to provide a urine screen at

Maternal Grandfather’s home when CYS performed an unannounced visit.

N.T., 2/23/16, at 23.    Ms. Bass explained that, nearly two years later,

Mother was still refusing to do a urine screen and had a compliance issue.

Id. at 22-23. Mother attended a combination of both Alcoholics Anonymous

and Narcotics Anonymous meetings.        Id. at 23.     Ms. Bass testified that

Mother had made no progress toward alleviating the circumstance of Child’s

original placement over the course of the case.       Id.   Mother’s compliance

history was: June 2014, none; September 2014, none; November 2014,

minimal; February 2015, minimal; March 2015, none; July 2015, visits

suspended; September 2015, not addressed because the focus was shifted

to reunification with Father. Id.

      Father’s permanency plan objectives were: cooperate with paternity

testing; schedule, facilitate, and attend a parent fitness evaluation; engage

in having a relationship with Child; accept financial responsibility for Child;

and become actively involved in case planning and developing a “family

tree” for possible resources for Child. N.T., 2/23/16, at 23-24. CYS added

additional objectives to Father’s permanency plan in 2015, as follows:

ensure Child receives and attends programs to be successful in school;

schedule and attend medical appointments and follow through with

providers; not allow individuals under the influence of illegal substances or

alcohol or who are inappropriate to care for Child; and ensure Child’s needs


                                    - 18 -
J-S60015-16


are met. Id. at 24. Father’s objectives also included: be honest with the

Friendship House therapist; follow all Friendship House recommendations;

and be available for any and all visits and contacts requested by Friendship

House and CYS regarding timeline and visitations. Id. Further, Father was

required to: provide any and all documentation requested by the state; be

open and honest with Maryland during the ICPC process; submit any and all

clearances    requested;   and      complete    any     and    all   paperwork    and

documentation in a timely manner. Id.

      Ms.    Bass   characterized    Father’s   present       compliance   with   the

permanency plan as minimal. N.T., 2/23/16, at 25. Father had four visits

with Child between the permanency review hearing in September of 2015

and the hearing on February 23, 2016.                  Id.    He brought Paternal

Grandmother to one of the visits despite clear instruction not to bring

anyone to the visits. Id. Father’s communication with CYS was conflicting,

and he would provide inconsistent information to team members, as well.

Id.   Father was not open and forthcoming about his extensive criminal

history. Id. He missed all planned visits since November of 2015 except for

the Christmas visit in December of 2015.         Id.    Father contacted CYS and

requested that all visits stop because he would be busy with doctors’

appointments, and was anticipating transportation problems. Id. The state

of Maryland, Ann Arundel County Department of Social Services, denied

Father’s ICPC application on December 28, 2015, citing Father’s multiple


                                       - 19 -
J-S60015-16


arrests and convictions, including a history of misdemeanors, and several

charges including assault.    Id. at 25-26.    Father also had three criminal

charges resulting from two incidents, the dispositions of which were pending

at the time of the hearing.    Id.    After an ICPC home study, the state of

Maryland denied the ICPC because of Father’s criminal history. Id. at 28.

     Ms. Bass described Father’s compliance with his permanency plan

objectives as follows: June 2014, none; September 2014, none, aggravated

circumstances,   no   reunification    necessary;   November   2014,   none;

February 2015, none; March 2015, moderate (because he was asked only to

take a paternity test); July 2015, Father to increase his visitation (and

Mother’s visits suspended to allow Father untainted visitation time);

September 2015, moderate; February 23, 2016, none.          N.T., 2/23/16, at

28-29.

     Ms. Bass characterized Father’s present compliance as none, because

the basis of any reunification is honesty, and Father had been dishonest;

Father’s ICPC application had been denied, so there could not be any

placement in Maryland; Father’s attendance at visits had been sporadic since

October of 2015; and Father had requested that the visits stop.         N.T.,

2/23/16, at 29. Mother’s ICPC application was also denied by the state of

New Jersey in September of 2015. Id. Thus, at the time of the hearing,

CYS was unable to place Child in the home of either parent. Id.




                                      - 20 -
J-S60015-16


      CYS made efforts toward finalizing Child’s permanency plan including:

providing emergency protective custody, shelter care, and ongoing foster

care. N.T., 2/23/16, at 30. CYS also conducted DNA testing for Child on

February 3, 2014; successfully maintained Child in one consistent, stable

home throughout his placement; provided early intervention services and

successful medical intervention to stabilize Child’s health.    Id.   CYS also

sought, and was granted, a finding of aggravated circumstances against

Father in September of 2014, and DNA testing for Father on December 30,

2014. Id. In March of 2015, CYS sought a goal change for Child, which the

trial court denied. Id. CYS then began reunification efforts with Father in

April of 2015.   Id.   CYS began therapy with Child, and then Father, and

continued their therapy jointly.       Id.      CYS completed the two ICPC

applications, both of which were denied.         Id.   CYS provided supervised

visitation with Mother, then suspended that visitation to allow Father’s

reunification to proceed.    Id.    CYS provided supervised visitation and

therapy for Child and Father.        Id.      CYS completed Child’s profile in

November of 2014. Id. CYS had discussions with Foster Parents regarding

their intention to adopt Child and their willingness to include the biological

family members in Child’s life.    Id. CYS identified additional kin and sent

letters inquiring about their interests in Child, and had discussions with some

of those family members. Id. CYS also completed a home study regarding

Maternal Grandfather. Id.


                                     - 21 -
J-S60015-16


      Maternal Grandfather expressed an interest in being a resource for

Child, and Maternal Grandfather cooperated with a home study.            N.T.,

2/23/16, at 31-32. As a result of the home study, Maternal Grandfather was

approved as a resource. Id. at 32-33. However, the ongoing caseworker

and supervisor for Child making the placement decision did not recommend

Maternal Grandfather for kinship placement. Id. at 33. Their main concerns

regarding Maternal Grandfather were that he continued to be not only

supportive of, but also aligned with, Mother, often not in Child’s best

interest.   Id.     Maternal Grandfather has a long history of minimizing,

denying, and making excuses for Mother and her sister, Maternal Aunt, who

continues to live close to Maternal Grandfather’s home.         Id.   Maternal

Grandfather responded to questioning with answers, such as “I don’t ask

questions, I just roll with it.” Id. His responses suggested an inability to

demonstrate protective capacities, which concerned CYS.         Id. at 33-34.

Additionally, during the six months preceding the hearing, CYS made

consistent, unannounced visits to Maternal Grandfather’s home for drug

testing, and, on five occasions, Maternal Grandfather stated that he was

unable to give a sample.       Id. at 34.   In the week preceding the hearing,

Maternal Grandfather submitted to CYS drug testing, but had refused to

submit to the drug testing at the unannounced home visits. Id. Maternal

Grandfather submitted to drug testing at CYS’s office on occasions that were

not random.       Id.   On those occasions, when Maternal Grandfather was at


                                      - 22 -
J-S60015-16


CYS’s office to drop items off by himself or was with Mother, CYS would ask

to drug test him. Id. In August of 2015, CYS advised Maternal Grandfather

that he would not be considered as a placement for Child. Id. at 35.

      At the time of the hearing, Child’s permanency goal was to return

home, but CYS did not believe that goal was feasible, and the date when

returning home could be accomplished was undetermined. N.T., 2/23/16, at

35. CYS sought a goal change to adoption. Id. Ms. Bass testified that, with

a goal change to adoption, the goal could be achieved within six months.

Id. The concurrent permanency plan goal was adoption, and CYS wished for

the goal to be changed to SPLC. Id. CYS was not seeking a determination

of aggravated circumstances at the February 23, 2016 hearing. Id. at 36.

Aggravated circumstances were previously determined to exist as to Father,

but at the goal change hearing on March 24, 2015, CYS was required to

make efforts with Father and to place Child in a timely manner. Id.

      CYS had not made the necessary steps to finalize permanent

placement for Child as of the February 23, 2015 hearing. N.T., 2/23/16, at

37.   CYS needed to have the permanency goal changed to adoption with

termination of parental rights, update the family profile, and finalize the

process for adoption. Id. Ms. Bass testified that, if the goal were changed

to adoption, CYS would file petitions for the termination of the parental

rights of Mother and Father. Id. She stated that Foster Parents were willing




                                   - 23 -
J-S60015-16


to adopt Child. Id. At the time of the hearing, Child had been in placement

for twenty-six months. Id.

      Ms. Bass testified that CYS recommended that Child remain in the

temporary legal custody of CYS and in the physical custody of CYS for

placement in his pre-adoptive foster home. N.T., 2/23/16, at 38-39. She

stated that CYS had taken sufficient steps to ensure that Foster Parents are

exercising the “reasonable and prudent parents” standard. Id. at 39. CYS

has ensured that Child has been provided: regular, ongoing opportunities to

engage     in   age-appropriate   or   developmentally   appropriate   activities,

including consulting with Child about opportunities to participate, and

identifying and addressing any barriers to participation.       Id.    CYS also

ensured that: Child’s GAL, Attorney Leatrice Anderson, continued as a

special education decision-maker for Child; Child’s educational, healthcare,

and disability needs have been met; Child continues with his “504 plan” in

school; and Child receives timely “well child” and “sick child” medical

checkups and follow-up care, and continues in therapy. Id. Moreover, CYS

ensures that all school records pertaining to Child, including enrollment

documentation and special education documents, be released to CYS upon

request.    Id.   CYS also ensures that visitation between Child and Mother

occurs at the direction of Child’s treatment team in order to facilitate closure

visitation. Id. at 40. Additionally, CYS ensures that visitation between Child




                                       - 24 -
J-S60015-16


and Father occurs at the discretion of Child’s treatment team in order to

facilitate closure visitation. Id.

      Further, CYS sought for the trial court to determine that CYS satisfied

the requirements regarding family finding, and that family finding no longer

serves Child’s best interests and should be discontinued. N.T., 2/23/16, at

40.   CYS requested that Child’s permanency goal be changed to adoption,

his concurrent goal be changed to SPLC, and that CYS be authorized to

proceed with any and all steps necessary to effectuate this goal in a timely

manner, with a six-month review. Id. Ms. Bass testified that CYS believed

that the recommendation was in Child’s best interest, and Mother and Father

were not in agreement with the recommendation of CYS.       Id. She stated

that Child indicated that he wished to remain with Foster Parents, who he

called “Mom and Dad.” Id. at 41. She testified that he printed their names,

M-o-m and D-a-D for her, and his own name, and had a big smile on his

face. Id.

      Upon our careful review of the record, we conclude that the trial

court’s determinations are supported by the record.          The trial court

considered, inter alia, the continuing necessity for placement, compliance

with the service plan, and the extent of progress in alleviating the

circumstances that necessitated placement.     42 Pa.C.S. § 6351(f); In re

A.K., 936 A.2d at 533.         The trial court concluded that changing the

placement goal from return home to adoption was in Child’s best interests.


                                     - 25 -
J-S60015-16


42 Pa.C.S. § 6351(f.1); In re K.C., 903 A.2d at 14-15. Mother’s failure to

comply with CYS recommendations or to make any demonstrable progress

toward resolving issues which gave rise to placement constituted sufficient

evidence to support Child’s goal change to adoption. Therefore, we discern

no abuse of the trial court’s discretion.   In Interest of: L.Z., A Minor

Child, 111 A.3d at 1174.     Accordingly, we affirm the trial court’s order

changing Child’s permanency goal to adoption.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/1/2016




                                   - 26 -